Citation Nr: 0517075	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-23 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
prostate.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1945 to October 
1947, from July 1949 to March 1955, and from May 1955 to July 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Nashville, Tennessee, that denied 
service connection for adenocarcinoma of the prostate.  The 
Board remanded the claim to the RO for further action by the 
RO in September 2004.  After the requested action was taken, 
the RO denied service connection for adenocarcinoma of the 
prostate.

In August 2004 the Board received a motion to advance this 
case on the Board's docket.  The motion to advance the appeal 
was granted.  Accordingly, the Board will proceed without 
further delay.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam and there is no 
credible evidence showing he ever had duty or visitation in 
Vietnam.

2.  There is no competent evidence of actual exposure to 
herbicides during service.

3.  There is no medical evidence linking the appellant's 
current adenocarcinoma of the prostate to his active military 
service.


CONCLUSION OF LAW

The appellant did not incur adenocarcinoma of the prostate 
during his military service, nor can this condition be 
presumed to have been incurred therein.  38 U.S.C.A. 
§ 501(a), 1101, 1110, 1112, 1113, 1116(a)(3), 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The appellant asserts that service connection is warranted 
for adenocarcinoma of the prostate associated with herbicide 
exposure.  He asserts that he was exposed to herbicide while 
stationed at Nakhon Phanom Royal Thai Air Force Base (RTAFB) 
in Thailand between 1967 and 1968.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C. §§ 501(a), 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft-
tissue sarcomas.  38 C.F.R. § 3.309(e).

In addition, certain chronic diseases, including malignant 
tumors, may be presumed to have been incurred during service 
if the specified disease becomes disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-452, § 5, 98 Stat. 2724, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The veteran's service medical records confirm that he was 
stationed at Nakhon Phanom RTAFB in Thailand.  The Board 
acknowledges that the veteran received the Vietnam Service 
Medal and the Republic of Vietnam Campaign Medal.  However, 
the veteran's service medical records and his own statements 
show explicitly that he was not stationed in Vietnam but in 
Thailand.  See e.g. Statement in Support of Claim from 
December 2002.  As such he is not entitled to the presumption 
of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii).  
The Board will therefore examine whether a factual basis 
exists to support the appellant's claimed exposure to 
herbicides in service.

The Board finds that there is no objective factual basis upon 
which to conclude that the veteran was exposed to herbicides.  
The claims file contains a statement by the veteran alleging 
that the 1st Air Command Squadron stored Agent Orange 
herbicide in 55-gallon drums between the living areas at 
Nakhon Phanom RTAFB.  See Statement in Support of Claim from 
December 2002.  He also alleged that latrines and barbeque 
grills were made from these 55-gallon drums.  There is no 
evidence to support the allegation that these 55-gallon drums 
contained Agent Orange.  In 2003 VA asked that the service 
department undertake a search of the available records to 
determine whether the veteran was exposed to herbicides.  In 
January 2004 VA received a negative response.  As such the 
Board finds that the veteran was not exposed to herbicides 
and is not entitled to the presumption of service connection 
for his adenocarcinoma of the prostate under 38 C.F.R. 
§ 3.307(a) and 3.309(e).  The Board must now determine 
whether service connection on a direct basis is warranted.  
See Combee.

The veteran's service medical records show no in-service 
complaint, treatment or diagnosis of adenocarcinoma of the 
prostate.  

The relevant post-service medical records include progress 
notes from Dr. Anderson from July 2002 and December 2002.  
There is also a report from Diagnostic Imaging from July 
2002.

Both the report from Dr. Anderson and the report from 
Diagnostic Imaging from July 2002 show that the veteran was 
diagnosed with adenocarcinoma of the prostate in 2002.

The Board finds that service connection for adenocarcinoma of 
the prostate on a direct basis is not warranted.  There is no 
record of in service complaint, diagnosis, or treatment for 
adenocarcinoma of the prostate.  There is no evidence that 
the veteran's adenocarcinoma of the prostate was incurred or 
aggravated in service or manifested within the one-year 
presumptive period necessary for service connection for 
chronic diseases.  The Board points out that the first report 
of treatment or diagnosis for adenocarcinoma of the prostate 
comes approximately 29 years after service.  This lengthy 
period without complaint or treatment is evidence that there 
has not been a continuity of symptomatology, and weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Finally, the Board finds that there 
is no competent evidence in the record to show that the 
veteran's adenocarcinoma of the prostate is related to 
service.  Accordingly, the veteran's claim must be denied.

The Board has considered the veteran's lay statements 
regarding his adenocarcinoma of the prostate and exposure to 
herbicides.  The Board points out that, although a lay person 
is competent to testify only as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the 
Board has determined that the medical evidence is more 
probative of the issue, and that it outweighs the lay 
statements.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
September 2004.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  

With respect to element (4), the Board notes that the RO's 
September 2004 letter contained a specific request that the 
veteran provide additional evidence in support of his claim.  
He was also asked to tell VA about any other records that 
might exist to support his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of a June 2004 statement of the case (SOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service and non-VA medical records.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran has not been afforded a VA examination and an 
etiological opinion has not been obtained.  However, the 
Board finds that the evidence, discussed infra, which 
indicates that the veteran was not exposed to herbicides 
while in service, that he did not receive treatment for the 
claimed condition during service, or that there is a 
competent medical evidence of a nexus between the claimed 
condition and his service, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2004); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced 


by a failure of VA in its duty to assist, and that any 
violation of this duty could be no more than harmless error.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for adenocarcinoma of the prostate is 
denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


